DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 01/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raschdorf (US 2009/0163934 A1).

Regarding claim 1, Raschdorf discloses an implantable prosthetic device comprising: 
a coaption portion (Figure 23, item 12); 
an anchor portion comprising a plurality of paddles (Figure 23, items 68)
the paddles having an outer and inner portion (Figure 13B, illustrates outer and inner portion of paddles , 68 on left pointing to inner portion, and 68 on right pointing to outer portion) and being extendable from a folded closed position (Figure 7A) to an open position (Figure 7B); 
a clasp attached to each of the plurality of paddles (Figure 23 and 24A, items 16 and 18 function as a clasp, the clasp attached to paddle through attachment point annotated below), the clasp comprising: 
a fixed arm attached to the inner portion of the paddle (Figure 23, items 18, the definition of “fixed” is “fastened securely in position” (Oxford Dictionary), the arms 18 are fixed in that they are fastened by the attachment points (annotated below) with the paddles 68 so they remain securely in position between the two arms of the paddle and are not able to be removed from the assembly shown in Figure 23); 

    PNG
    media_image1.png
    307
    457
    media_image1.png
    Greyscale

a moveable arm having a barbed portion (Figure 23, items 16)
and a hinge portion (Figure 23, segments 124 are hinges which allow the moveable arms 16 to move from the position shown in Figure 23 to the position shown in Figure 24A) connecting the fixed arm to the moveable arm (Figure 23, the fixed arm 18 is connected to the paddle 68 which is connected to the stud 74, the hinge 124 for the moveable arm 16 is also connected to the stud 74, thus they are connected, the spring section 124 is a hinge section which brings the fixed arm 18 and the moveable arm 16 in contact as can be seen in Figure 24A),

    PNG
    media_image2.png
    353
    391
    media_image2.png
    Greyscale

the hinge portion comprising a plurality of spring segments (Figure 24A, items 124 “folded leaf structures” (i.e. spring segments),
wherein each spring segment is connected to at least one other spring segment (Figure 24B below shows each spring segment connected to at least another spring segment). 

    PNG
    media_image3.png
    366
    461
    media_image3.png
    Greyscale


Regarding claim 2, Raschdorf discloses wherein the spring segments are torsional spring segments (Figure 24A, items 124 “folded leaf structures” (i.e. spring segments)).  
Regarding claim 3, Raschdorf discloses wherein: the spring segments comprise a first end and a second end; and the first end of one spring segment is connected to at least one of the first and second end of another spring segment (Figure 24B, first and second end of spring segments is annotated below).  

    PNG
    media_image4.png
    321
    467
    media_image4.png
    Greyscale

Regarding claim 4, Raschdorf discloses wherein:  2Application No.: 15/953,283Docket No.: TMTTPL-9410US01the spring segments comprise a first end, a second end, a first side, and a second side; a first side joining location is adjacent the first end; a first end joining location is adjacent the first side; a second side joining location is adjacent the second end; and a second end joining location is adjacent the second side (Figure 24B, annotated below).  

    PNG
    media_image5.png
    349
    515
    media_image5.png
    Greyscale

Figure 24B annotated below); the first or second ends of spring segments proximate a side edge of the clasp are joined to one other spring segment; and the first or second ends of spring segments proximate an adjacent column are joined to at least one other spring segment (Figure 24B, annotated below).  

    PNG
    media_image6.png
    429
    471
    media_image6.png
    Greyscale


Regarding claim 11, Raschdorf discloses a clasp for an implantable prosthetic device (Figure 23 and 24A, items 16 and 18 function as a clasp) comprising: 
a fixed arm (Figure 23, items 18, the definition of “fixed” is “fastened securely in position” (Oxford Dictionary), the arms 18 are fixed in that they are fastened by the attachment points (annotated below) with the paddles 68 so they remain securely in position between the two arms of the paddle and are not able to be removed from the assembly shown in Figure 23); 

    PNG
    media_image1.png
    307
    457
    media_image1.png
    Greyscale

a moveable arm having a barbed portion (Figure 23, items 16); 
and {04803463.DOCX;1 }53TMTTPL- 9410US02a hinge portion connecting the fixed arm to the moveable arm (Figure 23, segments 124 are hinges which allow the moveable arms 16 to move from the position shown in Figure 23 to the position shown in Figure 24A) connecting the fixed arm to the moveable arm (Figure 23, the fixed arm 18 is connected to the paddle 68 which is connected to the stud 74, the hinge 124 for the moveable arm 16 is also connected to the stud 74, thus they are connected, the spring section 124 is a hinge section which brings the fixed arm 18 and the moveable arm 16 in contact as can be seen in Figure 24A),
the hinge portion comprising a plurality of spring segments the hinge portion comprising a plurality of spring segments (Figure 24A, items 124 “folded leaf structures” (i.e. spring segments)
wherein each spring segment is connected to a at least one other spring segment (Figure 24B below shows each spring segment connected to at least another spring segment). 

    PNG
    media_image3.png
    366
    461
    media_image3.png
    Greyscale

Regarding claim 12, Raschdorf wherein the spring segments are torsional spring segments (Figure 24A, items 124 “folded leaf structures” (i.e. spring segments)).    
Regarding claim 13, Raschdorf discloses wherein: the spring segments comprise a first end and a second end; and the first end of one spring segment is connected to at least one of the first and second end of another spring segment (Figure 24B, first and second end of spring segments is annotated below).    

    PNG
    media_image4.png
    321
    467
    media_image4.png
    Greyscale


Regarding claim 14, Raschdorf discloses wherein:  2Application No.: 15/953,283Docket No.: TMTTPL-9410US01the spring segments comprise a first end, a second end, a first side, and a second side; a first side joining location is adjacent the first end; a first end joining location is adjacent the first side; a second side joining location is adjacent the second end; and a second end joining location is adjacent the second side (Figure 24B, annotated below).  

    PNG
    media_image5.png
    349
    515
    media_image5.png
    Greyscale

Figure 24B annotated below); the first or second ends of spring segments proximate a side edge of the clasp are joined to one other spring segment; and the first or second ends of spring segments proximate an adjacent column are joined to at least one other spring segment (Figure 24B, annotated below).  

    PNG
    media_image6.png
    429
    471
    media_image6.png
    Greyscale


Allowable Subject Matter
Claims 6-10, and 16-20 would be allowable if rewritten to overcome the double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of copending Application No. 15/909,803 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same invention.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-12, 15-21, 24-25, 27-28, 31-38, 41-47, and 50-56 of US patent no. 10,932,908. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same invention.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-29 of US patent no. 10,667,912. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same invention.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-27, and 29-52 of US patent no. 10,874,514. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same invention.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-107 of US patent no. 10,898,327. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same invention.  
The elements of the instant application are to be found in the co-pending application 15/909,803 and US Patent No. 10,932,908, 10,667,912, 10,874,514, 10,898,327 and therefore are anticipated.  They are not patentably distinct from each other because the co-pending applications all recite the same basic structure with a permutation of similar elements throughout.

As the structural limitations and orientations of the implantable prosthetic device is the same, the language set forth in both the instant application and the co-pending application 15/909,803 and US Patent No. 10,932,908, 10,667,912, 10,874,514, 10,898,327 are essentially two alternative means of claiming the same features/components or some are identical.  Thus, the claims of the instant application are not patentably distinct from the co-pending claims of 15/909,803 and US Patent No. 10,932,908, 10,667,912, 10,874,514, 10,898,327.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                         
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774